DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 7/18/2022 has been entered.  Claims 1-23 remain pending in the present application.
Allowable Subject Matter
Claims 1-23 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the specific limitations of “a resilient member that biases the retention component to a first position, in which, the grip assembly is engaged to the post to maintain the position of the arm to the post,” wherein the retention component and resilient member are movable in the housing at an oblique angle to the longitudinal axis of the post and wherein the rear surface directly engages the back wall in the first position to bias the retention component toward the post” in the combination of claim 1, “an actuator assembly including a first actuator and a second actuator positioned opposite the first actuator;...wherein the first actuator and the second actuator translate relative to one another to depress the resilient member” in the combination of claim 12 and “wherein movement of the retention member provides a clamping force in a first direction and a second direction different from the first direction” in the combination of claim 18 are not anticipated by the prior art of record in the Examiner’s position. Petner US 2010/0263968 discloses a spring biased gripping mechanism (Fig. 5-6) that is the closest known gripping mechanism to Applicant’s claimed grip. Lin US 10704240 disclose another know grip mechanism which is pertinent to Applicant’s invention but does not make up for the deficiencies in the Petner references discussed above.  The prior art of record does not disclose or render obvious the limitations cited above and therefore, it is the Examiner’s position that the claims are in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632